      Case: 3:20-cv-00051-JRK Doc #: 19 Filed: 01/19/21 1 of 6. PageID #: 945




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF OHIO
                                 WESTERN DIVISION


MARGARETTE J. CARVER,                                        CASE NO. 3:20 CV 51

       Plaintiff,

       v.                                                    JUDGE JAMES R. KNEPP II

COMMISSIONER OF SOCIAL SECURITY,
                                                             MEMORANDUM OPINION AND
       Defendant.                                            ORDER


                                         INTRODUCTION

        Plaintiff Margarette J. Carver seeks judicial review of an adverse Social Security benefits

 decision under 42 U.S.C. § 405(g). This case was referred to Magistrate Judge Greenberg for a

 Report and Recommendation (“R&R”) under Local Civil Rule 72.2(b)(2). Judge Greenberg

 recommends this Court affirm the Commissioner’s final decision. (Doc. 16). Plaintiff filed

 objections to the R&R (Doc. 17), and the Commissioner filed a response thereto (Doc. 18). For

 the reasons set forth below, the Court overrules Plaintiff’s objections, adopts the R&R, and

 affirms the Commissioner’s decision.

                                  PROCEDURAL BACKGROUND

       Plaintiff filed for disability insurance benefits (“DIB”) and supplemental security income

(“SSI”) in October 2014 alleging a disability onset date of April 9, 2003. (Tr. 245-47). Her claims

were denied initially and upon reconsideration. (Tr. 148-53, 160-62, 167-68). Plaintiff (represented

by counsel), and a vocational expert (“VE”) testified at a hearing before an administrative law

judge (“ALJ”) on September 14, 2018. (Tr. 35-75). On January 16, 2019, the ALJ found Plaintiff

not disabled in a written decision. (Tr. 15-28). The Appeals Council denied Plaintiff’s request for
      Case: 3:20-cv-00051-JRK Doc #: 19 Filed: 01/19/21 2 of 6. PageID #: 946




review, making the hearing decision the final decision of the Commissioner. (Tr. 1-3). Plaintiff

timely filed the instant action on January 10, 2020. (Doc. 1).

       Plaintiff originally raised three arguments regarding the ALJ’s decision. She argued the

ALJ: (1) failed to properly evaluate the cumulative evidence in the record; (2) made a credibility

assessment unsupported by substantial evidence; and (3) failed to meet her burden at Step Five.

See generally Doc. 12. Judge Greenberg wrote a lengthy R&R addressing each. Therein, he

concluded the ALJ properly considered the record as a whole, made a supported credibility

determination, and committed no error at Step Five. (Doc. 16, at 21-38). He recommends the Court

affirm the Commissioner’s decision. See Doc. 16.

                                     STANDARD OF REVIEW

       Under the relevant statute:

       Within fourteen days of being served with a copy [of a Magistrate Judge’s R&R],
       any party may serve and file written objections to such proposed findings and
       recommendations as provided by rules of court. A judge of the court shall make a
       de novo determination of those portions of the report or specified proposed findings
       or recommendations to which objection is made.

28 U.S.C. § 636(b)(1); see also FED. R. CIV. P. 72(b)(2)-(3).

       In Social Security cases, the Court “must affirm the Commissioner’s conclusions absent a

determination that the Commissioner has failed to apply the correct legal standards or has made

findings of fact unsupported by substantial evidence in the record.” Walters v. Comm’r of Soc.

Sec., 127 F.3d 525, 528 (6th Cir. 1997); see also 42 U.S.C. § 405(g). “Substantial evidence is

defined as ‘such relevant evidence as a reasonable mind might accept as adequate to support a

conclusion.’” Colvin v. Barnhart, 475 F.3d 727, 730 (6th Cir. 2007) (quoting Heston v. Comm’r

of Soc. Sec., 245 F.3d 528, 534 (6th Cir. 2001)). If the Commissioner’s findings of fact are




                                                 2
      Case: 3:20-cv-00051-JRK Doc #: 19 Filed: 01/19/21 3 of 6. PageID #: 947




supported by substantial evidence, those findings are conclusive. McClanahan v. Comm’r of Soc.

Sec., 474 F.3d 830, 833 (6th Cir. 2006).

                                            DISCUSSION1

       Plaintiff raises three objections to the R&R. She argues Judge Greenberg failed to discuss

her continuing back problems, failed to properly evaluate her obesity, and “erroneously addressed

the opinion of Vocational Counselor Joseph Cannelongo”. See generally Doc. 17.

       In her first objection, Plaintiff accuses the ALJ (and Judge Greenberg) of “fail[ing] to

discuss Plaintiff’s continuing back problems including left side weakness with limited range of

motion, antalgic gait, and positive straight leg raise on the left.” (Doc. 17, at 1) (internal citations

omitted). In support, she lists several records she contends demonstrate these problems. Id. She

argues that, because the ALJ failed to mention the records and the objective findings therein,

substantial evidence does not support the ALJ’s conclusion she could perform sedentary work. Id.

at 1-2. Notably, this is the same argument, with many of the same cited records, made to Judge

Greenberg in Plaintiff’s original brief. See Doc. 12, at 15, 24-25. In his R&R, Judge Greenberg

thoroughly addressed the ALJ’s coverage of Plaintiff’s back surgeries and pain, noting the ALJ

cited many of the same records Plaintiff argues were ignored. See Doc. 16, at 22-23. Moreover,

contrary to Plaintiff’s argument here, the ALJ was not required to cite to, or even discuss, every

single transcript page which Plaintiff believes demonstrates an ongoing back condition. See

Kornecky v. Comm’r of Soc. Sec., 167 F. App’x 496, 508 (6th Cir. 2006). Relying on Jones v.

Commissioner of Social Security, 336 F.3d 469, 477 (6th Cir. 2003), Judge Greenberg ultimately

concluded the ALJ’s findings were supported by substantial evidence and recommended the



1. Because the Court incorporates the R&R into this Opinion, it need not repeat Plaintiff’s medical
history, which was thoroughly described by Judge Greenberg.


                                                   3
      Case: 3:20-cv-00051-JRK Doc #: 19 Filed: 01/19/21 4 of 6. PageID #: 948




decision be affirmed in this regard. (Doc. 16, at 24) (“Indeed the Sixth Circuit has made clear that

an ALJ’s decision ‘cannot be overturned if substantial evidence supports the claimant’s position,

so long as substantial evidence also supports the conclusion reached by the ALJ.’”) (quoting Jones,

336 F.3d at 477). This Court arrives at the same conclusion – Plaintiff’s argument is without merit.

Though the ALJ did not discuss every piece of evidence Plaintiff cites, she was not required to.

        In her second objection, Plaintiff (very broadly) argues Judge Greenberg improperly

concluded the ALJ adequately evaluated her obesity and its effect on her other impairments. (Doc.

17, at 2) (citing Lanham v. Comm’r of Soc. Sec., 2017 WL 2912532, at *8-9 (N.D. Ohio))2. She

contends the ALJ failed to detail evidence of Plaintiff’s obesity and this constitutes reversible error.

Id. Here, the R&R cites the relevant law regarding obesity and the effect it can have in combination

with other impairments. (Doc. 16, at 24-26). To Plaintiff’s argument specifically, the R&R

acknowledges the ALJ found obesity to be a severe impairment and stated she considered obesity

and its combined effects on other impairments. Id. (citing Tr. 18). However, the R&R also notes

the ALJ did not specifically mention obesity at subsequent stages. Id. at 25. Plaintiff contends this

constitutes reversible error. (Doc. 17, at 2).




2. Plaintiff cites Lanham for the proposition that “[t]his Court has held that a conclusory finding
with no detailed explanation was insufficient.” (Doc. 17, at 2). Lanham is distinguishable,
however. In that case, the proposition Plaintiff cites was offered by the Court in response to a
Listing argument. See Lanham, 2017 WL 2912532, at *8-9. The Court concluded the ALJ failed
to provide any analysis at Step Three as to whether or not Plaintiff met (or equaled) Listing 14.06.
Id. Here, the ALJ specifically addressed Plaintiff’s obesity and expressly noted she considered its
effects on other impairments. (Tr. 18). Plaintiff is correct that the ALJ must consider her obesity
in combination with her other impairments at all stages of the sequential evaluation, Nejat v.
Comm’r of Soc. Sec., 359 F. App’x 574, 577 (6th Cir. 2009); however, the ALJ is not required to
employ one “particular mode of analysis” when considering it at subsequent stages, Bledsoe v.
Barnhart, 165 F. App’x 408, 411-12 (6th Cir. 2006). This differs considerably from the
requirements for evaluating whether a Plaintiff’s impairments meet or equal a Listing.
                                                   4
      Case: 3:20-cv-00051-JRK Doc #: 19 Filed: 01/19/21 5 of 6. PageID #: 949




       Here, by finding obesity a severe impairment, the ALJ necessarily found it significantly

limited Plaintiff’s ability to perform basic work activities. 20 C.F.R. §§ 404.1520(c), 416.920(c).

However, it was Plaintiff’s burden to “marshal[ ] competent medical opinion and evidence to show

specifically how her obesity exacerbated her other impairments, or interacted with them, to render

her incapable of all suitable work.” Smith v. Astrue, 639 F. Supp. 2d 836, 846 (W.D. Mich. 2009)

(emphasis in original); see also Essary v. Comm’r of Soc. Sec., 114 F. App’x 662, 667 (6th Cir.

2004) (“The absence of further elaboration on the issue of obesity likely stems from the fact that

[plaintiff] failed to present evidence of any functional limitations resulting specifically from her

obesity.”). To Judge Greenberg, Plaintiff did not argue, nor present any evidence of, a specific

omitted functional limitation stemming from her obesity. (Doc. 12, at 16-17). Similarly, she does

not present any specific error to this Court. (Doc. 17, at 2). Therefore, the Court declines to find

error in the ALJ’s assessment of Plaintiff’s obesity and agrees with Judge Greenberg’s evaluation

of the same.

        Finally, Plaintiff contends Judge Greenberg “erroneously addressed the opinion of

Vocational Counselor Joseph Cannelongo”. (Doc. 17, at 2). She argues Mr. Cannelongo is a

vocational expert and the ALJ (and Judge Greenberg) incorrectly concluded he was an

“unacceptable medical source”. Id. Mr. Cannelongo is a certified rehabilitation counselor who

works for a vocational services company. See Tr. 352-58. Therefore, he is not an acceptable

medical source under the regulations. 20 C.F.R. §§ 404.1527(f), 416.927(f)3. Mr. Cannelongo

provided Plaintiff with an “employability assessment” which was created for a Workers’

Compensation claim. (Tr. 352-58); see also Tr. 25. The ALJ rejected the opinion because, in the



3. As Plaintiff points out, the R&R cites caselaw regarding physical therapists in discussing Mr.
Cannelongo. (Doc. 16, at 28). While Mr. Cannelongo is not a physical therapist, the caselaw cited
is broadly applicable to “other sources” and a vocational counselor is such a source.
                                                 5
      Case: 3:20-cv-00051-JRK Doc #: 19 Filed: 01/19/21 6 of 6. PageID #: 950




Workers’ Compensation context, it was unclear whether Mr. Cannelongo’s definition of

“disability” meant Plaintiff could not perform any work, or just her past work. (Tr. 25). As Judge

Greenberg correctly determined, because the standards for Workers’ Compensation disability

claims and Social Security disability claims are so different, “[the ALJ’s] assessment involves

neither legal nor factual error”. (Doc. 16, at 30) (citing Bayes v. Comm’r of Soc. Sec., 757 F. App’x

436, 444 (6th Cir. 2018) (“[T]he Ohio workers’ compensation statute defines as a disability which

prevents a worker from returning to the [worker’s] former position of employment . . . disability

for social-security-disability-benefits purposes is a much higher standard than disability for Ohio

workers’ compensation purposes.”) (internal quotation and citation omitted)). The Court agrees

with Judge Greenberg’s analysis here and finds no error in the ALJ’s assessment of Mr.

Cannelongo’s opinion.

                                           CONCLUSION

       For the foregoing reasons, Plaintiff’s objections are OVERRULED, Judge Greenberg’s

R&R (Doc. 16) is ADOPTED as the order of this Court, and the Commissioner’s decision is

AFFIRMED.

       IT IS SO ORDERED.



                                              s/ James R. Knepp II
                                              UNITED STATES DISTRICT JUDGE




                                                 6
